Citation Nr: 1210232	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-10 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to August 1995. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2006 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In May 2010, the Board remanded the Veteran's appeal for further development.  The Board otherwise is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The objective evidence does not establish that hypertension was incurred in or aggravated by service, nor has it been shown that is was diagnosed within a year of the Veteran's separation from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.                   38 U.S.C.A §§ 1101, 1110, 1112, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2006, the agency of original jurisdiction (AOJ) provided the notice letter required by 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Specifically, the AOJ notified the Veteran of information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and information and evidence that the veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

It is, therefore, the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  In addition, the VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical treatment records and providing VA examinations.   Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service or for aggravation of a pre-existing condition during service beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306. In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between his/her service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection for certain diseases, such as hypertension, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

A disorder may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater, with a diastolic blood pressure of less than 90mm.  Id. 

Competent medical evidence showing current diagnosis for hypertension has been received.  Accordingly, the remaining question is whether current hypertension is related to service. 

The Veteran contends that she currently suffers from hypertension which started during service in March 1991.  She reported she was hospitalized in a German facility where she had a placental abruption due to high blood pressure.   Furthermore, the Veteran claims that in October 1995, she had a miscarriage due to her inability to control her blood pressure.  See Form 9, dated March 2007. 

The Veteran's in-service treatment records reflect essentially normal blood pressure readings and no diagnosis of hypertension.  The Board notes that there were no instances her systolic blood pressure was 160 or greater.  There were several occasion where her diastolic blood pressure was 90 or greater (134/90 in January 1993; 110/92, 114/96 in February 1993; 120/90 in August 1993; 127/94 in July 1994; and 126/96 in May 1995).  However, throughout her active duty, the evidence does not indicate that she was treated with any hypertension controlling medication.  There is also no indication the Veteran had high blood pressure in 1991.  See in-service treatment records, dated January 1992 to July 1995.  

Competent medical evidence showing current hypertension has been received.  VA treatment records report the Veteran's diastolic blood pressure was above 90 on several occasions and that she is currently taking prescription medication for hypertension.  However, there is no opinion within the post-service treatment records whether the Veteran's current condition is related to service.   See VA treatment records, dated July 1994 to August 2010. 

The Veteran was afforded a VA examination in September 2011 where it was noted her initial diagnosis of hypertension or isolated systolic hypertension was confirmed by the following readings: 144/98 on October 2000; 137/94 on April 2001; and 145/99 on April 2001.  The examiner noted the Veteran's current blood pressure readings were the following: 123/84 on September 2011; 130/98 on July 2011; and 125/87 on July 2011.  The Veteran reported she was unemployable due to her health problems.  She stated while employed, she would be sent home because of her high blood pressure.  See VA examination, dated September 2011.

Upon review of the claims file and a physical examination, the examiner opined that "[t]here is [no] evidence of a diagnosis being made or treatment of hypertension while in the service.  On very few occasions in her [service treatment records] her blood pressure was only slightly elevated and this was during a [stressful] event such as during a viral gastroenteritis or injury.  These events do not meet the criteria for hypertension.  She was discharged from the service in 1995 and the next mention of mildly elevated blood pressure was in 2001, which was when treatment was initiated."  The examiner also concluded that "[t]he [V]eteran is an obese female with multiple other chronic co-morbid [conditions].  She has several risk factors for developing hypertension.  She is also treated for long standing rheumatoid arthritis and has mild chronic kidney disease.  After reading her specialist notes from Tampa VA, I am not sure what the etiology of the hypertension is.  I would guess it is a result of a multiple risk factors and health conditions combined."  Id. 

While the evidence indicates that the Veteran has been diagnosed and treated for  hypertension the Board finds that service connection is not warranted, however, because the objective medical evidence does not indicate that her hypertension is related to service or any other disorder secondary to service.   There is also no evidence suggesting that hypertension was diagnosed within a year of the Veteran's separation from service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.

The September 2011 VA examiner determined the Veteran's hypertension could not be attributed to service without resorting to speculation.  The Board is unable to grant a claim based on speculation.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility); Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation). 

However, it is pointed out that when an examiner is asked to render an etiology opinion determines that she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety-including the examination and the opinion itself-shows that "the examiner [did] not invoke[ ] the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id. at 8. 

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence."  Id. at 9.  "In certain cases, no medical expert can assess the likelihood that a condition was due to an in- service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  Id. at 10. 

In this case, the Board finds that all available, pertinent medical information was presented to, and considered by, the VA examiner.  The examiner conducted a thorough examination of the Veteran and reviewed the Veteran's lay statements regarding her hypertension, as well as the evidence within the claims file. 

The Veteran has not submitted any competent medical evidence relating her condition to service, and although she has reported that such a link exists, as a layperson, she is not competent to comment on the etiology of a medical disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

Although the Board is sympathetic to the Veteran's claim and appreciates her honorable service, the evidence for the Veteran's claim is outweighed by the countervailing evidence.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Should the Veteran wish for further review, she is free to resubmit his claim with any addition evidence to the RO.  Consequently, in light of the lack of competent evidence supporting the claim, service connection must be denied as to hypertension.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


